Citation Nr: 9928081	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
26, 1996 to February 12, 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for a bilateral foot condition.


REMAND

In the veteran's September 1997 VA Form 9, Appeal to Board of 
Veterans' Appeals, she indicated by the appropriately checked 
boxes on the form that she would like a hearing before the 
Board in Washington.  However, she also wrote that she was 
"willing to appear before a hearing officer at the Atlanta 
RO in an attempt to preclude a full appeal resolution."  
Although the RO sent a letter to the veteran in October 1997 
asking her to clarify what type of hearing she wanted and 
noting that it was unable to determine from her Form 9 what 
type of hearing she wanted, no response to this letter is 
contained in the claims file.  The Board is unwilling to 
construe a waiver of her right to a hearing from the absence 
of a response to this single letter.  An effort should be 
made to contact the veteran again, and ascertain her desires 
with regard to a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should contact the veteran again 
and ask her if she still wishes a hearing 
before the Board.  She should be asked to 
indicate whether any such hearing is to 
be at the RO or in Washington.  She 
should also be offered the option of a 
local hearing before a hearing officer.  
If she no longer wishes a hearing, 
documentation to that effect must be 
obtained and associated with the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


